DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Final Office Action in response to communications received 12/21/2020.  Claims 1 and 12 have been canceled. Claims 2-11 and 13-15 have been amended.  No new claims have been added.  Therefore, claims 2-11 and 13-15 are pending and addressed below.
Response to Arguments

	Drawings

Applicant’s amendments to the drawing in response to the objection set forth in the previous Office Action for failing to comply with 37 CFR 1.84(p)(5) is sufficient to overcome the objection of the drawings.  The objection of the drawings is withdrawn.
Claim Objections
Applicant’s amendments in response to the objection set forth in the previous Office action for the typographical error of dependent claim recitation is sufficient to overcome the claim rejection set forth in the previous Office Action.  The examiner withdraws the claim objection.
Claim Rejections - 35 USC § 101
Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive. 
Note that the specification does not specify what the created market data could be, so it could be broadly interpreted to by any incoming data that is not created by the FPGA.  Applicant argues that existing FPGA of prior art systems relate to trading platforms used to create data.  The specification further states that the processing unit to perform the inventive concept by any of “The processing logic 230 may include a processor, microprocessor, an ASIC, FPGA, or the like. In some embodiments, the 25 processing logic 230 may be implemented by a determination module 231 and a calculator module 232. The matching engine 141 is configured to receive messages 201, i.e. a data message from a trading terminal/computer 110, optionally via a gateway 130. The trading terminal/computer 110 comprises processing logic 111, or processing logic circuitry. Furthermore, the trading terminal/computer 110 may additionally comprise a
30 communication interface (not illustrated) with transmission (Tx) and/or reception (Rx) capabilities. To this end, the communication interface can be implemented as a transmitter, a receiver, or a combination of a transmitter and a receiver (i.e. a transceiver).  In some embodiments, the modules, components and interfaces discussed with reference to FIG. 2 can be implemented by hardware components, software components or a 35 combination of hardware and software components (see page 5).  Accordingly based on the claim limitations and written disclosure the FPGA is typical.  
As evidence that FPGA’s receiving market data that was not created by the FPGA and was known in the field for use in market trading FPGA system to receive incoming message, the examiner provides the following:
US Pub No.  2008/0243675 A1 by Parsons et al- para 0014, para 0045, para 0061-0062; US Patent No. 9,501,795 B1 by Friedman; US Pub No. 2013/0325684 A1 by Vogler et al; US Patent No. 8,548,900 B1 by Glackin et al; US Patent No. 7,840,482 B2 by Singla et al
Accordingly applicant’s argument that previous FPGA did not receive existing data is not persuaded.  
With respect to the argument directed toward “symbol table” on the FPGA circuit and a “data message memory buffer” and repeated modifying of the order table based on 
US Patent No. 9,501,795 B1 by Friedman; US Pub No. 2009/0182683 A1 by Taylor et al; US Pub No. 2006/0268871 by Van Zijst; US Pub No. 2010/0169235 A1 by Lindeman. 
With respect to the argument that the FPGA process of filtering the received messages based on contents of the local symbol table to discard and store certain messages to the data message memory buffer.   The examiner disagrees that this is an improvement to technology.  Trading platforms have been implementing such functions for some time as discarding filtered data and storing unfiltered data is merely data manipulation and management.  The claims and specification do not provide any evidence that a system being able to discard filtered data and store unfiltered data has any impact on the functional capability of the platform system.  As evidence that data manipulation and 1management by technology is known and common the examiner provides:
US Pub No. 2009/0089664 A1 by Wagner et al; US Pub No. 2001/0052038 A1 by Fallon et al;  US Pub No. 2011/0246766 A1 by Orsini et al; US Pub No. 2012/0106552 A1 by Iwao et al; 
With respect to the argument that improved process converts stored messages from source format into standardize format and generates aggregate messages.  The examiner disagrees that this is an improvement to technology, but rather well known and understood technical process in data manipulation.   For evidence the examiner provides:
US Pub No. 2012/0324101 A1 by Pecjack et al; US Pub No. 2011/0218838 A1 by Byce et al; US Pub No. 2012/0290576 A1 by Amorim; US Pub. No. 2007/0061487 A1 by Moore et al
For data, mere “manipulation of basic mathematical constructs [i.e.,] the paradigmatic ‘abstract idea,’" has not been deemed a transformation. CyberSource v. Retail Decisions, 654 F.3d 1366, 1372 n.2, 99 USPQ2d 1690, 1695 n.2 (Fed. Cir. 2011) (quoting In re Warmerdam, 33 F.3d 1354, 1355, 1360 (Fed. Cir. 1994)).
Similar to the arguments above, data manipulation, management and organization alone is not sufficient.  The examiner further provides case law that collecting, organizing and manipulating data alone is not sufficient to provide patent eligible subject matter.  Content Extraction and Transmission LLC v. Wells Fargo Bank, 776 F.3d 1343, 1347, 2014 BL 361098, 113 U.S.P.Q.2d 1354 (Fed. Cir. 2014); see also Symantec, supra note 9, at 17-18 (claims that covered the steps of collecting, recognizing, and storing data, and communicating a result of the ‘‘recognizing’’ step back to a querying computer were abstract); Bascom Research, LLC v. LinkedIn, Inc., No. 3:12-cv-
06293-SI (N.D. Cal.), Order Granting Defs.’ Mots. for Summ. J. at 12, Jan. 2, 2015, ECF No. 131; Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1348-49, 2014 BL 193384, 111 U.S.P.Q.2d 1717 (Fed. Cir. 2014) (88 PTCJ 748, 7/18/14)
The rejection is maintained. 
(2)  In the remarks applicant argues that the identified abstract idea that the claimed subject matter covers the performance of a transaction process does not take note that the use of the FPGA allows the messages to be processed are processed more quickly and reduce latency from when messages arrive at the client computer.  Accordingly the claimed limitations are patent eligible under step 2A prong 1.  The examiner disagrees with the premise of applicant’s argument.  The examiner notes that the applicant acknowledges in the arguments by repeating the statement that the FPGA is used to perform the claimed process, therefore, the FPGA is simply a tool to apply the abstract idea.  Confining abstract ideas to a particular environment alone is not sufficient to transform a claim into patent eligibility.  Furthermore, the messages that are managed by the system are trade information which is filtered and stored in a ticker table.  The claimed limitations makes clear that the focus of the invention is to accumulate market data/messages, organize, manage and store the data and then transmit generated market data for orders.  This is explicitly directed toward the sub-category found in Methods of Organizing Human Activity of marketing, sales activities and business relations.  The rejection is maintained. 
Claim Rejections - 35 USC § 103
Applicant's arguments are moot in light of the new ground of rejection that was necessitated by Applicant's amendments. Based on an updated search of the art, a new reference was used in the rejection below

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-11 and 13-15 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to 2-11 and 13-15:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a FPGA circuit, as in independent Claim 2 and the dependent claims 2-14. Such circuits fall under the statutory category of “machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Machine claim 2 recites a method to receive and transmit data, and store list of symbols, modify an order table, filter matching messages, store matching messages, convert matching messages stored into specific formats, generate data messages, generate messages in standardize market data, and transmit messages.  The claimed limitations which under its broadest reasonable interpretation, covers performance of a transaction process as the claimed subject matter is directed toward accumulate market data/messages, organize, manage and store the data and then transmit generated market data for orders. This is because when considered as a whole the claimed subject matter is directed toward message matching transaction data manipulation and transmission.  The claimed subject matter involve operations to inform trading parties within a financial market. Such concepts can be found in the abstract category of commercial interactions.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process at a FPGA circuit to (1) receive data (2) transmit data (3) store list of symbols (4) modify an order table, (5) filter matching messages, (6) store messages, (7) convert matching messages stored into specific formats,(8)  generate and aggregate messages in a standard format,(9) generate messages in standardize market data, (10) generate messages for orders and (11) transmit messages.  The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed at the mobile device at each step of the process is purely in terms of results desired and devoid of implementation of details.  The claimed steps do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   
Considering the limitations as an ordered combination limitations 1) receive data (2) transmit data (3) store list of symbols as a combination are directed toward insignificant extra solution activity of receiving, transmitting and storing data.  Limitation (4) modifying an order table based on received messages in combination with limitation (5) filtering received messages and limitation (6) storing messages and limitation, the combination is not directed toward a technical process but instead to organize and manipulate financial data.  The combination of limitations (4)-(5) and (6) is directed toward organizing and manipulating financial data.  The combination of limitations (7) generate and aggregate messages in a standard format and limitation (8) generate messages in standardize market data is not directed toward a technical process but instead to directed toward generating messages and formatting messages.  The combination of limitations (7) – (10) is directed toward generating and transmitting messages rather than a technical process.  
In addition, when the claims are taken as a whole, the combination of functions does not add “significantly more” by virtue of considering the steps as a whole. This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The circuit claim simply recite the concept of modifying an order table, filtering an order table, storing messages, generating messages and transmitting messages which is manipulation and organization of data.   These claimed limitations do not improve upon the functioning of FPGA circuits and no other technology or field is improved by the cited operations, from executing on traditional computer components to software operations programming into faster FPGA circuits.   
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to organize and manipulate data.  The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, an unconventional non-routine function for performing the abstract idea that could then be pointed to as being “significantly more” than the abstract ideas themselves. Moreover, Examiner was not able to identify any “unconventional” steps, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in the claim beyond the abstract idea include a FPGA circuit comprising a first hardware communication interface coupled to a matching engine, the matching engine executed on a hardware circuit, the matching engine to generate messages and the communication interface to receive messages, and a second communication interface to transmit a data and a symbol table to store list of symbols and a firmware logic to modify, filter, store, convert data, generate data and transmit data. 
Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional as all of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). ("Absent a possible narrower construction of the terms “receiving”, “transmitting”, “storing”, “modifying”, “filter,” “convert” and “generate “ ... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.  Applicants do not contend they invented any of these activities. In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  
Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-transmission-store-modify-filter-convert and generate are equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. We conclude that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility. With respect to determining images based on data points locations, this is a technological process which is well understood routine and conventional.  As evidence the examiner provides:
Converting of format to another is similar to claims found to be directed toward ineligible subject matter in Gottschalk v Benson and the filtering and transmitting are similar to ineligible claims of Cyberfone Sys v CNN Interactive group.  The specification indicates that trader systems already use different protocols and messages than the matching system and must already be translated into protocols of each trader to effect communication of each trader system (see specification page 6 lines 20-28). Further filtering irrelevant messages out of the message stream is not a new function, unknown before in practice of providing financial market data and filtering data is a step the is recognized as common.   The specification on page 5 lines 32 to page 6y line 2, discloses faster hardware for message handling function within a general purpose matching system.  Using an already known FPGA system because it is faster for message handling is not unconventional.   The specification does not disclose that the FPGA circuit used to perform the process as being unique or specific with respect to these types of circuit such as how the circuit is designed, manufactured or programmed.  Rather the specification (page 2, page 6 lines 6-8 and page 8) that the FPGA circuit is well-known and describes the FPGA through functional descriptions of operations.  Therefore, the FPGA circuit claimed performs functions that general purpose computers do when programmed. Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011).  The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  
Merely speeding up a well-known process done with a well-known uncommon hardware does not transform the process from being an abstract idea into patent eligible subject matter. 
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-11 and 13-14 these dependent claim have also been reviewed with the same analysis as independent claim 2. The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of independent claim 2. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 2-11 and13-14 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
Claim 15 incorporates the FPGA circuit of claim 2 and include a hardware circuit to execute a matching engine (directed toward a transaction) and an internal communication network where messages are transmitted (insignificant extra solution activity)  Page 9 of the specification makes clear that the hardware circuit is generic to perform generic function.  Page 6 of the specification discloses the communication network as internal to the exchange platform and by its function of receiving messages.  The functions are high level and the structure is equally vague and generic.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Independent Claim 2 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2008/0243675 A1 by Parsons et al (Parsons), in view of US Pub No. 2006/0080220 A1 by Samuel (Samuel) and further in view of EE Herald (Herald)
Claim Interpretation: With respect to the limitation “based on occurrence of a cross for a symbol” in light of the specification, the examiner is determining that occurrence of a cross to be a cross trade match of orders are represented by symbol/ticker (see page 8 lines 22-27).  A symbol is no more than information of an order. 
In reference to Claim 2:
Parsons teaches:
(Currently Amended) A field programmable gate array (FPGA) circuit ((Parsons) in at least FIG. 2, FIG. 5; para 0021, para 0039) comprising: 
a first hardware communications interface that is coupled to a matching engine for at least one financial instrument, the matching engine being executed on hardware circuitry that is separate from the FPGA ((Parsons) in at least FIG. 2; FIG. 6-7; para 0039-0040, para 0052, para 0054, para 0061, para 0067, para 0076, para 0078, para 0082, para 0085, para 0103, para 0108), ..., the first hardware communications interface configured to receive the messages, with each received message being encapsulated in one of multiple different source specific communication protocols that have a corresponding source specific format ((Parsons) in at least FIG. 2; FIG. 6-7, para 0039-0040, para 0061, para 0067, para 0076, para 0078, para 0082, para 0085, para 0103, para 0108),
a second hardware communications interface configured to transmit data messages via an electronic communications network to receiving participants ((Parsons) in at least FIG. 3, para 0047, para 0055, para 0058-0059);
a symbol table configured to store a list of symbols that each correspond to a financial instrument ((Parsons) in at least FIG. 13, FIG. 16; para 0063, para 0071, para 0084, para 0093, para 0098-0099, para 0106, para 0107, para 0117-0119, para 0122-0123, para 0133-0137, para 0142, para 0155-0156); and
a data message memory buffer and reconfigurable firmware logic circuitry ((Parsons) FIG. 2, FIG. 5; para 0021, para 0039, para 0054, para 0135, para 0142-0143, para 0154) configured to:
repeatedly modify an order table based on contents of the messages received via the first hardware communications interface ((Parson) in at least para 0084 wherein the prior art teaches updating, normalizing order book; para 0109, para 0112, para 0122, para 0124, para 0129, para 0130, para 0135);
filter, based on contents of the symbol table and upon reception by the first hardware communications interface, the received plurality of matching engine messages [messages received for matching a trade] and discard [cancel] at least some of the received plurality of matching engine messages based on the filtering ((Parson) in at least FIG. 7; FIG. 11, FIG. 16; para 0027, para 0063, para 0067, para 0076, para 0078, para 0084, para 0092, para 0104-0106, para 0113, para 0125), store, to the data message memory buffer, at least some of the received plurality of matching engine messages that have not been discarded, the matching engine messages being stored in the corresponding source specific format ((Parson) in at least FIG. 6, FIG. 11, para 0027, para 0080, para 0084, para 0092, para 0095, para 0097, para 0098, para 0100-010, para 0104, para 0108), automatically convert at least some of the matching engine data messages stored in the buffer from the corresponding source specific format into a standardized market data message protocol format ((Parsons) n at least para 0008, para 0084, para 0095-0096, para 0099, para 0103-0104), automatically generate, in the standardized market data message protocol format, aggregated market data messages that are based on at least a plurality of different matching engine data messages ((Parsons) in at least para 0008, para 0084, para 0095-0096, para 0099, para 0103-0104), automatically generate, from the converted market data messages that are in the standardized market data message protocol format and the aggregated market data messages, a stream of market data messages in the standardized market data protocol format ((Parsons) in at least para 0084-0085, para 0095-0097, para 0104), and...
‘use the second hardware communications interface to transmit the generated stream of market data messages in the standardized market data protocol format to the receiving participants in real time, so that the receiving participants are updated on changes in state for corresponding financial instruments ((Parsons) in at least para 0084-0085, para 0095-0096, para 0101, para 0104, para 0138-0140).
Parsons does not explicitly teach:
the matching engine configured to generate messages that indicate a state change for a corresponding financial instrument
hardware communications interface
based on occurrence of a cross for a symbol generate market data messages for non-crossed orders and interleave them with the messages generated from normal incoming messages;
Samuel teaches:
the matching engine configured to generate messages that indicate a state change for a corresponding financial instrument ((Samuel) in at least para 0053-0054, para 0057, para 0123, para 0127, para 0172)
based on occurrence of a cross for a symbol generate market data messages for non-crossed orders ((Samuel) in at least para 0054-0055, para 0057, para 0059, para 0060, para 0069-0070, para 0123, para 0127, para 0156, para 0159, para 0163, para 0169, para 0172, par 0181, para 0183, para 0186-0187,  para 0193) and interleave them with the messages generated from normal incoming messages ((Samuel) in at least Abstract; para 0052, para 0059, para 0061, para 0063, para 0066, para 0070, para 0088, para 0173-0181)
Both Parsons and Samuel are directed toward order transactions and messaging.  Samuel teaches the motivation of generating messages in response to matching orders in order to send to buyers/sellers notification of trades.  In would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the messaging generation process of Parsons to include the matching engine message generation and transmission as taught by Samuel since Samuel teaches the motivation of generating messages in response to matching orders in order to send to buyers/sellers notification of trades.
Both Parsons and Samuel are directed toward order transactions and corresponding symbols.  Samuel teaches the motivation using symbols to filter messages in order to target messages to specific customers of designated symbols. In would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the messaging generation process and use of symbols of Parsons to include the process taught by Samuel since Samuel teaches the motivation using symbols to filter messages in order to target messages to specific customers of designated symbols. 
Both Parsons and Samuel are directed toward order transactions and messaging.   Samuel teaches the motivation of including in the messages generated from the orders that originated from incoming messages in order to inform the customers that a trade or cross trade has taken place.  In would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the messaging generation process of Parsons to include the generation process as taught by Samuel since Samuel teaches the motivation of including in the messages generated from the orders that originated from incoming messages in order to inform the customers that a trade or cross trade has taken place.  
Herald teaches:
hardware communications interface ((Herald) in at least page 1)
Both Parsons and Herald teach high speed interface.  The prior art Parsons contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element) with other components.  The prior art Herald provides teaching that the substituted components and their functions were known in the art.  Therefore, based on the teaching of both Parsons and Herald one or ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.  Herald teaches a hardware interface in order to enable controllers and peripheral devices to communicate with each other.  It would have been obvious to one having ordinary skill at the time of the invention was made to modify the interface of Parsons to include the interface as taught by Herald since Herald teaches the motivation of utilizing a hardware interface in order to enable controllers and peripheral devices to communicate with each other. 
In reference to Claim 6:
The combination of Parsons, Samuel and Herald discloses the limitations of independent claim 2.  Parsons further discloses the limitations of dependent claim 6.
(Currently Amended) The FPGA circuit of independent claim 2 (see rejection of independent claim 2, wherein the generated stream of market data messages 
includes messages associated with orders added to, removed from, and executed on and the automated electronic exchange platform. ((Parson) in at least para 0096)
In reference to Claim 7:
The combination of Parsons, Samuel and Herald discloses the limitations of independent claim 2.  Parsons further discloses the limitations of dependent claim 7.
(Currently Amended) The FPGA circuit of independent claim 2 (see rejection of independent claim 2, wherein the generated stream of market data messages 
includes messages with: 1) reference data of order books of an automated electronic exchange platform, 2) state changes, and 3) halts in operation.((Parsons) in at least para 0062, para 0064, para 0076, para 0101)
In reference to Claim 8:
The combination of Parsons, Samuel and Herald discloses the limitations of independent claim 8.  Parsons further discloses the limitations of dependent claim 7.
(Currently Amended) The FPGA circuit of [independent] claim 2 (see rejection of claim 2 above), wherein the generated stream of market data messages 
is broadcast to the receiving participants.((Parsons) in at least para 0137)
In reference to Claim 9:
The combination of Parsons, Samuel and Herald discloses the limitations of independent claim 2.  Parsons further discloses the limitations of dependent claim 9.
(Currently Amended) The FPGA circuit of claim 2 (see rejection of independent claim 2), 
wherein the order table is stored in electronic memory that is not part of the printed circuit board of the FPGA.((Parsons) in at least FIG. 2; para 0039, para 0052, para 0071, para 0084)
In reference to Claim 10:
The combination of Parsons, Samuel and Herald discloses the limitations of dependent claim 2.  Parsons further discloses the limitations of dependent claim 10.
(Currently Amended) The FPGA circuit of claim 2 (see rejection of claim 2 above), further comprising: 
a physical high speed communication interface configured to access the electronic memory that is external to the FPGA and stores the order table ((Parsons) in at least FIG. 6 ref # 104, para 0006, para 0069, para 0071, para 0134).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2008/0243675 A1 by Parsons et al (Parsons), in view of US Pub No. 2006/0080220 A1 by Samuel (Samuel) in view of EE Herald (Herald) as applied to independent claim 2 and further in view of US Pub No. 2013/0275285 A1 by Venkataraman (Venkatarman)
In reference to Claim 3:
The combination of Parsons, Samuel and Herald discloses the limitations of independent claim 2.  Parsons further discloses the limitations of dependent claim 3.
(Currently Amended) The FPGA circuit of claim 2 (see rejection of claim 2 above), 
Parsons does not explicitly teach:
wherein the standardized market data protocol format is ITCH.
Venkataraman teaches:
wherein the standardized market data protocol format is ITCH ((Venkataraman) in at least para 0036, para 0044).
Both Parsons and Venkataraman are directed toward market order messages that require specific data formatting. Venkataraman teaches the motivation of utilizing message ITCH protocol in order to output market data created to a corresponding client device.  It would have been obvious to one having ordinary skill at the time of the invention was made to modify the details related to protocols types of Parsons to include ITCH protocol of Venkataraman since Venkataraman teaches the motivation of utilizing message ITCH protocol in order to output market data created to a corresponding client device
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2008/0243675 A1 by Parsons et al (Parsons), in view of US Pub No. 2006/0080220 A1 by Samuel (Samuel) in view of EE Herald (Herald) as applied to independent claim 2 and further in view of US Pub No. 2013/0346274 A1 by Ferdinand et al (Ferdinand)
In reference to Claim 4:
The combination of Parsons, Samuel and Herald discloses the limitations of independent claim 2.  Parsons further discloses the limitations of dependent claim 4.
(Currently Amended) The FPGA circuit of claim 2 (see rejection of claim 2 above), 
Parsons does not explicitly teach:
wherein each market data message in the generated stream has a variable length that is based on a message type.
Ferdinand teaches:
wherein each market data message in the generated stream has a variable length that is based on a message type.((Ferdinand) in at least para 0270)
Both Parsons and Ferdinand are directed toward financial trading processes.  Ferdinand teaches the motivation of incorporating variable length messages in order to provide data length size of different ranges in order to apply the size representation of data type to as to use the smallest representation possible for a given data size.  It would have been obvious to one having ordinary skill at the time of the invention was made to modify the details related to messages of Parsons to include consideration of message sizes as taught by Ferdinand since Ferdinand teaches the motivation of incorporating variable length messages in order to provide data length size of different ranges in order to apply the size representation of data type to as to use the smallest representation possible for a given data size
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2008/0243675 A1 by Parsons et al (Parsons), in view of US Pub No. 2006/0080220 A1 by Samuel (Samuel)  in view of EE Herald (Herald) as applied to independent claim 2 and further in view of US Patent No. 7,653,589 B1 by Schluetter et al. (Schluetter)
In reference to Claim 5:
The combination of Parsons, Samuel and Herald discloses the limitations of independent claim 2.  Parsons further discloses the limitations of dependent claim 5.
(Currently Amended) The FPGA circuit of independent claim 2 (see rejection of independent claim 2 [1]), wherein the generated stream of market data messages
Parsons does not explicitly teach:
is an anonymous market-by-order feed.
Schluetter teaches:
is an anonymous market-by-order feed.((Schleutter) in at least Col 2 lines 7-13)
Both Parsons and Schluetter are directed trading systems.  Schluetter teaches the motivation trading markets are anonymous since anonymous market order provide trading opportunities are equal between all traders.  It would have been obvious to one having ordinary skill at the time of the invention was made to modify market elements of Parsons to include anonymous trading as taught by Schluetter since Schluetter teaches the motivation trading markets are anonymous since anonymous market order provide trading opportunities are equal between all traders.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2008/0243675 A1 by Parsons et al (Parsons), in view of US Pub No. 2006/0080220 A1 by Samuel (Samuel) in view of EE Herald (Herald) as applied to independent claim 2 and further in view of US Patent No. 7,676,606 B1 by Edwards III, et al (Edwards)
In reference to Claim 11:
The combination of Parsons, Brown and Herald discloses the limitations of independent claim 2.  Parsons further discloses the limitations of dependent claim 10.
(Currently Amended) The FPGA circuit of claim 2 (see rejection of independent claim 2 above), further comprising: 
an embedded hardware processor ((Parsons) in at least para 0092, para 0111, para 0122) that is programmed to:
initialize, administer, control, and monitor status of the FPGA ((Parsons) in at least para 0092, para 0111, para 0122); and 
communicate with an external processor via the second hardware communications interface ((Parsons) in at least para FIG. 6; ref 104, para 0006, para 0069, para 0071).
Parsons does not explicitly teach:
monitor status
Edwards teaches:
monitor status ((Edwards) in at least Col 4 lines 37-47)
Both Parsons and Edwards are directed toward FPGA systems. Edwards teaches the motivation of providing a means to monitor status pins in order to determine if the timing in a series of FPGA’s have been properly timed.  It would have been obvious to one having ordinary skill at the time of the invention was made to modify the teaching of FPGA’s of Parsons to include monitoring status of FPGA’s of Edwards since Edwards teaches the motivation of providing a means to monitor status pins in order to determine if the timing in a series of FPGA’s have been properly timed 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2008/0243675 A1 by Parsons et al (Parsons), in view of US Pub No. 2006/0080220 A1 by Samuel (Samuel) in view of EE Herald (Herald) as applied to independent claim 2 and further in view of “SEC Charges Nasdaq for Failures During Facebook IPO” by Fox43 (Fox43)
In reference to Claim 13:
The combination of Parsons, Samuel and Herald discloses the limitations of independent claim 2.  Parsons further discloses the limitations of dependent claim 13.
(Currently Amended) The FPGA circuit of claim 2, wherein the reconfigurable firmware logic circuitry is further configured (see rejection of claim 2] above) to:
generate and maintain at least one table for opening and closing ... [trade], and IPO and halt crosses.
Parson does not explicitly teach:
Crosses and IPO and halt crosses.
Fox43 teaches:
Crosses and IPO and halt crosses.((Fox43) in at least page 3 of 6)
Both Parson and Fox43 are directed toward matching trades.  Fox43 teaches the motivation of halting cross trades such as when matching of buy and sell cross orders in an IPO when a time discrepancy caused by orders placed that are not included in the cross.   It would have been obvious to one having ordinary skill at the time of the invention was made to modify the trade process of Parson to include IPO and halt crosses of Fox43 since Fox43 teaches the motivation of halting cross trades such as when matching of buy and sell cross orders in an IPO when a time discrepancy caused by orders placed that are not included in the cross. 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2008/0243675 A1 by Parsons et al (Parsons), in view of US Pub No. 2006/0080220 A1 by Samuel (Samuel) in view of EE Herald (Herald) as applied to independent claim 2 and further in view of US Pub No. 2014/0279342 A1 by Maynard (Maynard)
In reference to Claim 14:
The combination of Parsons, Samuel and Herald discloses the limitations of independent claim 2.  Parsons further discloses the limitations of dependent claim 14.
(Currently Amended) The FPGA circuit of claim 2 (see rejection of claim 2 above), further comprising: 
Parsons does not explicitly teach the FPGA circuit comprising 
the order table.
Maynard teaches:
FPGA circuit comprising ...the order table. ((Maynard) in at least para 0069)
Both Parsons and Maynard are directed utilizing FPGA circuits in trading systems.  Maynard teaches the motivation of tables relating to specific instruments in FPGA circuits sot that information stored may update information. It would have been obvious to one having ordinary skill at the time of the invention was made to modify the elements of the FPGA of Parsons to include tables as taught by Maynard since Maynard teaches the motivation of tables relating to specific instruments in FPGA circuits sot that information stored may update information.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2008/0243675 A1 by Parsons et al (Parsons), in view of US Pub No. 2006/0080220 A1 by Samuel (Samuel) in view of EE Herald (Herald)
In reference to Claim 15:
The combination of Parsons, Samuel and Herald discloses the limitations of independent claim 2.  Parsons further discloses the limitations of dependent claim 15
(Currently Amended)An automated electronic exchange platform ((Parsons) in at least FIG. 1, FIG. 4a; para 0011, para 0052, para 0056), comprising: 
the FPGA circuit of claim 2 (see rejection of claim 2 above);
hardware circuitry configured to execute the matching engine ((Parsons) in at least FIG. 2; FIG. 6-7; para 0039-0040, para 0052, para 0054, para 0061, para 0067, para 0076, para 0078, para 0082, para 0085, para 0103, para 0108); and
a communicates network that is internal to the automated electronic exchange platform, wherein the messages communicated from the matching engine to the FPGA circuit are communicated over the communicates network ((Parsons) in at least FIG. 3; FIG. 2; FIG. 6-7, para 0039-0040, para 0042, para 0049, para 0061, para 0067, para 0076, para 0078, para 0082, para 0085, para 0103, para 0108)).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY M GREGG/Examiner, Art Unit 3697    
                                                                                                                                                                                                    /CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697